        CASE 0:20-cv-01906-WMW-KMM Doc. 51 Filed 06/15/21 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA

ELISABETH CLEVELAND, individually and on
behalf of himself and all others similarly situated,            Civil Action No. 20-cv-1906

               Plaintiff,
v.

WHIRLPOOL CORPORATION,

               Defendant.

             N OTICE OF FIRM NAME AND EMAIL ADDRESS CHANGE

       TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
       PLEASE TAKE NOTICE that effective immediately, the contact information for
Harper T. Segui, attorney for Plaintiff, will be as follows:

Harper T. Segui
MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN, PLLC
217 Lucas Street, Suite G
Mount Pleasant, SC 29464
Telephone: 919-600-5000
Facsimile: 919-600-5035
Email: hsegui@milberg.com


Dated: June 15, 2021                                           Respectfully Submitted,

                                                       BY:     /s/ Harper T. Segui____
                                                               Harper T. Segui
                                                               S.C. Bar No.: 77730
                                                               217 Lucas Street, Suite G
                                                               Mount Pleasant, SC 29464
                                                               Telephone: (919) 600-500
                                                               Facsimile: (919) 600-5035
                                                               hsegui@milberg.com

                                                               Counsel for Plaintiff
         CASE 0:20-cv-01906-WMW-KMM Doc. 51 Filed 06/15/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 15, 2021, I electronically filed the foregoing document with

the Clerk of Court using the CM/ECF system, which will send notification of the filing to all

counsel of record.

                                            MILBERG COLEMAN BRYSON PHILLIPS
                                            GROSSMAN, PLLC


                                            /s/ Harper T. Segui
                                            Harper T. Segui
                                            S.C. Bar No.: 77730
                                            217 Lucas Street, Suite G
                                            Mount Pleasant, SC 29464
                                            Telephone: (919) 600-5000
                                            Facsimile: (919) 600-5035
                                            hsegui@milberg.com
